DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered. Claims 1, 5-8, 12-14, 21-28 are pending and allowed. Claims 2-4, 9-11, 15-20 are canceled. Claims 21-28 are new.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art made of record but not relied upon is Arendt et al (Blood, 2011, 118: abstract 470). Arendt et al teach that CD147 is overexpressed on multiple myeloma (MM) plasma cells (PCs) compared to its premalignant counterparts, and whose expression correlates with the level of abnormal PC proliferation. Arendt et al employed siRNA knock down of CD147 in human MM cell lines (HMCLs) to test the role of CD147 during MM cell proliferation. Proliferation was significantly compromised following CD147 down regulation. Arendt et al conclude that CD147 plays a critical role in the biology of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Laura B Goddard/           Primary Examiner, Art Unit 1642